Nichols, Presiding Judge.
The' defendant admitted in his testimony that he had purchased the quantity of pullets at the price stated on the day of the alleged transaction, but denied that he purchased them from the plaintiff. It was the defendant’s contention that he purchased them from T. & R. Farm Service which was owned by L. C. Roberts. The plaintiff and *2L. C. Roberts both testified that the purchase was made by the defendant from the plaintiff. While the evidence did not demand a finding for the plaintiff, and a finding for the defendant would have been authorized, a finding for the defendant and against the plaintiff was not demanded. “The conflicts in the evidence were questions for the trior of fact and not one of law for this court. ‘As the case was submitted to the judge for determination of all issues'without a jury, wherever it is necessary to consider any conflict in the evidence in the record, that view of it must be taken which is most favorable to the prevailing parties.’ City of McRae v. Folsom, 191 Ga. 272, 276 (11 SE2d 900).” Hopkins v. Sicro, 107 Ga. App. 691, 693 (131 SE2d 243). The trial court did not err in overruling the defendant’s motion for new trial based on the usual general grounds only.

Judgment affirmed.


Hall and Russell, JJ., concur.